PER CURIAM.
Appellant, R.S. [“R.S.”], appeals the order of adjudication, finding his child, A.R.S., dependent and entering a case plan with a goal of permanent guardianship. A.R.S. was sheltered after R.S. was arrested for multiple drug offenses, his third in two years. The mother is deceased. The Department of Children and Families [“DCF”] subsequently filed a dependency petition that alleged that R.S. engaged in chronic substance abuse and that he was currently incarcerated. R.S. denied the dependency allegations.
Without taking any evidence, the trial court entered an adjudication that DCF *982had proven by a preponderance of the evidence that the child was dependent. The court then set a disposition hearing, to which R.S. objected in the absence of an adjudicatory hearing. A case plan with a goal of permanent guardianship was nevertheless entered by the lower court.
The Guardian ad Litem and DCF both properly concede that the court erred in failing to hold an adjudicatory hearing. Accordingly, we reverse and remand for that purpose.
REVERSED and REMANDED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.